Title: To James Madison from William Grafton Dulany Worthington, 22 February 1817
From: Worthington, William Grafton Dulany
To: Madison, James


        
          Sir
          Baltimore February 22nd. 1817.
        
        With very peculiar sensibility I avail myself of this last opportunity, to return you, my humble & sincere acknowledgments for the honor you have Conferred on me by your selection in the Mission to South America.
        Born in this land of Freedom, nurtured in the pure theories of Algernon Sidney & Confirmed in the practical School of your illustrious predecessor, yourself & the great Cotemporaneous patriots of our Country, I feel a firm & honest Confidence that both in principle & practice, my intentions will never disappoint their expectations, tho’ I fear my exertions may often prove inefficient.
        A deep sense of Gratitude, for your kindness & good opinion, has caused this obtrusion, which I hope will be pardoned; And suffer me to tender you, the unfeigned assurances of the greatest personal respect, which will ever remain unchanged, whether you guide the destinies of our Republic, or refine it’s Circles of private life. With high Consideration &c
        
          W. G. D. Worthington
        
      